Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 10 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wada et al (US 2008/0148712).  Wada et al teach:  
A control device comprising:

a drive unit configured to supply electric power to a fuel injection valve to
perform valve open drive to supply fuel to a combustion chamber of an internal
combustion engine; and (paragraph 27,  part of ECU 18)

a correction unit configured to correct a fuel injection amount of the fuel
injection valve, (see paragraphs 9-11, part of ECU 18)

wherein a NOx occlusion catalyst is provided in an exhaust pipe of the internal
combustion engine to occlude NOx in exhaust gas that flows through the exhaust
pipe to reduce and purify occluded NOx,  (paragraphs 1, 10, 11)

and

the correction unit is configured to learn the fuel injection amount of the fuel
injection valve when NOx purge is performed to reduce and purify the NOx
occlusion catalyst  (see paragraph 11).  With respect to claim 9, it should be 
noted that in Wada et al, as in applicant’s invention, the learning routine is carried 
out during NOx catalyst regeneration routine wherein the engine operates in a 
rich combustion mode.  Inherently, after the NOx purge regeneration routine is 
completed the engine will return to normal lean or stoichiometric mode. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 2008/0148712).  Wada et al applies as in claim 1 above, however, Wada et al are silent with respect to checking that the engine is in a steady state mode before carrying out the learning correction of the fuel amount.  However, applicant is placed on Official Notice that this feature is well known in the field of internal combustion learning and diagnostics routines, in other words, it is known to not carry out learning during transient engine operations so as to prevent unreliable determinations.  Therefore it would have been obvious to one of ordinary skill in the art to have included in Wada et al fuel amount learning routine a check to ensure the engine was in a steady state mode prior to carrying out the learning routine. 
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747